                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                       CIVIL CASE NO. 1:20-cv-00379-MR


ANTOINE BLAKE,                  )
                                )
                Plaintiff,      )
                                )
vs.                             )
                                )
N.C. DEPARTMENT OF PUBLIC       )
SAFETY, et al.,                 )                                  ORDER
                                )
                Defendants.     )
_______________________________ )

          THIS MATTER is before the Court on initial review of the Amended

Complaint [Doc. 9]. The Plaintiff is proceeding in forma pauperis. [See Doc.

6].

I.        BACKGROUND

          The pro se Plaintiff filed this civil rights action pursuant to 42 U.S.C. §

1983 on December 8, 2020,1 complaining about incidents that allegedly

occurred at the Mountain View Correctional Institution.2 The Plaintiff named

as Defendants: the North Carolina Department of Public Safety (“NCDPS”)



1Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing the prisoner mailbox rule);
Lewis v. Richmond City Police Dep’t, 947 F.2d 733 (4th Cir. 1991) (applying prisoner
mailbox rule to § 1983 case).

2    The Plaintiff is presently incarcerated at the Neuse Correctional institution.


             Case 1:20-cv-00379-MR Document 10 Filed 08/02/21 Page 1 of 6
and Mountain View C.I. On May 26, 2021, the Court entered an Order on

initial review dismissing the claims against NCDPS and Mountain View C.I.

with prejudice, dismissing the remaining claims without prejudice, and

granting the Plaintiff 30 days to amend. [Doc. 8]. The Amended Complaint

is now before the Court on initial review.

       The Plaintiff asserts Eighth Amendment claims against the following

Defendants in their official capacities: NCDPS; FNU Howard, a correctional

sergeant; and “NCDPS – Prison Facility Mountain View C.I., Employees, et

al.” [Doc. 9 at 2-3].

       The Plaintiff alleges as follows:

              When at the NCDPS – Prisons Mountain View C.I. Facility,
       in violation of my 7/8/16 profile showing physical limitations, Unit
       Sgt. Howard negligently and uncaringly to my medical needs did
       place me in harmful conditions requiring me to use stairs in
       violation of climbing restrictions and medical needs for
       accommodations for prison conditions.

[Id. at 4-5].

       The Plaintiff alleges that he lost his balance and fell down the stairs on

August 16, 20163 as a result of “orders by Defendant who refused to provide


3 The Plaintiff appears to realize that he filed this case outside the three-year statute of
limitations that applies to § 1983 actions in North Carolina. See Wallace v. Kato, 549
U.S. 384, 387 (2007); Nat’l Advertising Co. v. City of Raleigh, 947 F.2d 1158, 1162 n. 2
(4th Cir. 1991). In the Amended Complaint, he alleges that he “found out issues to sue
and 8th Am. USCA violations of [his] rights on 12/8/2020 date of filing.” [Doc. 9 at 5].
However, in his original Complaint, he blamed the delay on various “medical issues.”
[Doc. 1 at 4].
                                             2

         Case 1:20-cv-00379-MR Document 10 Filed 08/02/21 Page 2 of 6
accommodations…” in violation of the Eighth Amendment and prison policy.

[Id. at 5]. As injury, he alleges that he is “presently under a serious threat of

danger to serious increased injury resulting to causes of leg injury, ability to

walk correctly, mentally and emotional pain, suffering and trauma….” [Id.].

He seeks $1 million in compensatory damages and as well as punitive

damages. [Id.]. He also requests the appointment of counsel. [Id. at 1].

II.   STANDARD OF REVIEW

      Because the Plaintiff is proceeding in forma pauperis, the Court must

review the Amended Complaint to determine whether it is subject to

dismissal on the grounds that it is “(i) frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary relief against

a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see

28 U.S.C. § 1915A (requiring frivolity review for prisoners’ civil actions

seeking redress from governmental entities, officers, or employees).

      In its frivolity review, a court must determine whether a complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).    However, the liberal construction requirement will not permit a


                                         3

          Case 1:20-cv-00379-MR Document 10 Filed 08/02/21 Page 3 of 6
district court to ignore a clear failure to allege facts in his complaint which set

forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

       A.   NCDPS and Mountain View C.I.

       The Plaintiff has again attempted to name NCDPS and Mountain View

C.I. as Defendants. However, the claims against NCDPS and Mountain View

C.I. were dismissed with prejudice on initial review of the Complaint. [Doc.

8]. The Plaintiff’s present claims against NCDPS and Mountain View C.I. are

dismissed for the reasons discussed in the Court’s prior Order.

       B.   Sergeant Howard

       The Plaintiff purports to sue Sergeant Howard, who is a state official,

solely in his official capacity. However, “a suit against a state official in his

or her official capacity is not a suit against the official but rather is a suit

against the official’s office.” Will v. Michigan Dep’t of State Police, 491 U.S.

58, 71 (1989). Because a state is not a “person” under § 1983, state officials


                                        4

         Case 1:20-cv-00379-MR Document 10 Filed 08/02/21 Page 4 of 6
acting in their official capacities cannot be sued for damages thereunder.

Allen v. Cooper, No. 1:19-cv-794, 2019 WL 6255220, at *2 (M.D.N.C. Nov.

22, 2019). Furthermore, the Eleventh Amendment bars suits for monetary

damages against the State of North Carolina and its various agencies. See

Ballenger v. Owens, 352 F.3d 842, 844-45 (4th Cir. 2003). As such, the

Plaintiff’s claim against Defendant Howard in his official capacity does not

survive initial review and will be dismissed.4

       C.     Appointment of Counsel

       The Amended Complaint incorporates a request for the appointment

of counsel. [Doc. 9 at 1].This request is moot, as the Amended Complaint

has not passed initial review. Further, the Plaintiff has failed to present

“exceptional circumstances” that would warrant the appointment of counsel.

Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987). Accordingly, this

request is denied.




4 Even if the Plaintiff had asserted a claim against Defendant Howard in his individual
capacity, the Amended Complaint still would not pass initial review. The Plaintiff alleges
only negligence and the violation of prison policy, neither of which rises to the level of an
Eighth Amendment violation. See Brice v. Virginia Beach Corr. Ctr., 58 F.3d 101, 105
(4th Cir. 1995) (deliberate indifference under the Eighth Amendment entails “more than
ordinary lack of due care for the prisoner’s interests or safety,” or “more than mere
negligence”); Jackson v. Sampson, 536 F. App’x 356, 357 (4th Cir. 2013) (unpublished)
(holding that “prison officials’ failure to follow internal prison policies are not actionable
under § 1983 unless the alleged breach of policy rises to the level of constitutional
violation”).
                                              5

         Case 1:20-cv-00379-MR Document 10 Filed 08/02/21 Page 5 of 6
IV.   CONCLUSION

      In sum, Plaintiff has failed to state a claim against any Defendant, and

therefore, the Amended Complaint will be dismissed and this case will be

closed.

                                          ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s Amended Complaint is

DISMISSED as frivolous, for failure to state a claim upon which relief can be

granted, and for seeking damages against immune defendants pursuant to

28 U.S.C. § 1915(e)(2)(B)(i)-(iii).

      IT IS FURTHER ORDERED that the Plaintiff’s request for the

appointment of counsel [Doc. 9] is denied.

      The Clerk is respectfully instructed to close this case.

      IT IS SO ORDERED.

                              Signed: August 2, 2021




                                           6

          Case 1:20-cv-00379-MR Document 10 Filed 08/02/21 Page 6 of 6
